Citation Nr: 1101788	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to increases in the "staged" ratings (of 50 percent 
prior to December 7, 2009, and 70 percent from that date) 
assigned for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to February 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Boise, Idaho Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for PTSD, 
rated 30 percent, effective February 25, 2005.  In March 2007, a 
hearing was held before a Decision Review Officer (DRO) at the 
RO; a transcript of the hearing is associated with the Veteran's 
claims file.  A May 2007 rating decision increased the rating for 
PTSD to 50 percent, also effective February 25, 2005.  The case 
was before the Board in June 2009 when it was remanded for 
further development.  

A November 2010 rating decision increased the rating for PTSD to 
70 percent, effective December 7, 2009.  As the rating is less 
than the maximum under the applicable criteria, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is 
characterized to reflect that "staged" ratings are assigned, 
and that both "stages" are for consideration.

The matter of entitlement to a total disability rating 
based on individual unemployability (TDIU) is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.  


FINDINGS OF FACT

1.  Throughout the period prior to December 7, 2009, the 
Veteran's PTSD was manifested by symptoms no greater than 
productive of occupational and social impairment with reduced 
reliability and productivity; PTSD symptoms productive of 
occupational and social impairment, with deficiencies in most 
areas, were not shown.  

2.  Throughout since December 7, 2009, the Veteran's PTSD has 
been manifested by symptoms no greater than productive of 
occupational and social impairment with deficiencies in most 
areas; PTSD symptoms productive of total occupational and social 
impairment are not shown.  


CONCLUSION OF LAW

Ratings for PTSD in excess of 50 percent prior to December 7, 
2009 and/or in excess of 70 percent from that date are not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code 
(Code) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

As the rating decision on appeal granted service connection for 
PTSD, and assigned a rating and effective date for the award, 
statutory notice has served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2003), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An October 2006 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating, and a November 2010 supplemental SOC (SSOC) 
readjudicated the matter after additional development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  
The Veteran's pertinent identified postservice treatment records 
have been secured.  He was afforded VA examinations in April 2005 
and December 2009.  On review of the examination reports, the 
Board finds that the examinations are adequate to adjudicate the 
matter on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

B.	Factual Background

A January 2004 private treatment psychologist assessment report 
from G. G. notes that the Veteran had an angry tone to his 
demeanor as he related his experiences (although he seemed to 
calm down as the interview progressed).  He was casually dressed 
in clean, neat clothing.  The Veteran reported that he was 
depressed all of the time, had no friends, and was alienated and 
becoming increasingly alienated.  He also indicated he has 
"casual friends".  He endorsed nightmares of Vietnam and 
flashbacks; he indicated that the sound of a helicopter was very 
disturbing.  He did not hunt much anymore, and was uneasy in many 
situations.  He did not avoid war movies.  He reported some 
hypervigilance "out of habit" and that he was always 
"extremely aware."  He expressed that he felt guilt over those 
left behind.  He reported ongoing intrusive recollections of 
Vietnam.  He denied being assaultive, but he indicated he had a 
lot of anger and directed it towards his wife.  He indicated he 
had little suicidal ideation.  He reported poor sleep (he slept 4 
to 5 hours, never 8).  He had some enjoyment from golf (he 
reported his wife forced him to take up the sport).  He had lots 
of problems with concentration.  He worked building custom homes, 
by himself as much as possible, although he occasionally hired a 
helper.  He has been married 34 years; had 3 daughters (all 
independent adults), and had 5 grandchildren (maintaining contact 
with all, but did not see them as often as he would like).  He 
also had 2 brothers and 1 sister he saw a couple of times a year.  

On mental status examination, the Veteran's speech varied between 
subdued and animated with an angry, distressed tone.  His affect 
had a moderately intense, angry quality.  His thought processes 
were organized with no indication of a formal thought disorder; 
there were strong themes of grief, outrage, cynicism, alienation, 
guilt, and self-derogation.  He was oriented times three.  His 
language skills appeared to be intact.  He was able to spell a 
word forward, but not backward.  He was able to recall 7 digits 
forward, but only 3 in reverse.  The Axis I diagnoses were PTSD 
and dysthmic disorder.  The Global Assessment of Functioning 
(GAF) score was 50.  G. G. opined that the Veteran had 
longstanding PTSD that hampered his social adjustment and social 
functioning; he indicated that while the Veteran had been able to 
work successfully building homes, he described increasing 
inefficiency in recent years.  

November 2003 to September 2004 Spokane, Washington VA Medical 
Center (VAMC) treatment records reflect the Veteran was 
participating in group therapy.  

On April 2005 VA examination, it was noted that the Veteran's 
claims file and medical file were reviewed prior to the 
examination.  The Veteran reported that he lived with his wife of 
33 years, and was self-employed as a carpenter, with income 
ranging from $2,500 to $4,000 per month; he did not report any 
serious financial concerns.  Regarding leisure activities, he 
related that he worked around the house or on the car, and rarely 
went golfing.  He also watched television and read occasionally.  
He characterized himself as a "loner."  He was a member of the 
Elks, but was not active in the organization.  He reported that 
since service he has been sad and depressed, and felt no joy in 
life.  He had 5 grandchildren, and indicated he had to force 
himself to see them.  He had attended husband and wife meetings 
related to problems with PTSD.  War news seemed to retraumatize 
him, and he reported feeling a pervasive sense of anxiety.  He 
reported that his energy level was low, and that his memory and 
concentration were variable (he stated that sometimes his mind 
wandered).  He reported frequent distressing intrusive 
recollections of his experiences [in Vietnam].  The smell of 
diesel fuel, loud noises, and news about war tended to rekindle 
intrusive recollections.  He quit deer hunting because he was 
afraid of being shot.  He made no special effort to avoid 
thinking about his wartime experiences (indicating these thoughts 
have been pervasive in his life since his discharge from 
service), although he does try to avoid thoughts of the worst 
times there.  He felt emotionally numb and distant from other 
people.  He reported difficulty staying asleep, symptoms 
suggestive of hypervigilance (he kept a dog for protection and a 
gun near at hand), and an exaggerated startle response to loud 
noises or unexpected events.  
On mental status examination, the Veteran's affect was dysphoric 
and restricted in range.  He was attentive, alert and fully 
oriented.  Nothing was observed suggesting delusions, 
hallucinations, or any other symptoms indicating psychosis.  His 
memory appeared to be grossly intact.  His speech was fluent, 
spontaneous and delivered at a normal rate and rhythm.  His 
thinking seemed normal from the perspective of productivity, 
relevance, and coherence.  He appeared to have an adequate 
ability to make reasonable and realistic life decisions.  He had 
good insight into his behavior, emotions, and the effect that he 
had on others.  The Axis I diagnoses were PTSD and dysthymic 
disorder.  The GAF score was 55.  It was noted that it is likely 
to be the Veteran's highest level of functioning in the past 
year.  The examiner noted that the Veteran's affect appeared to 
be depressed at baseline creating moderate difficulty in social 
and work situations.  

In his December 2006 VA Form 9, Substantive Appeal, the Veteran 
reported trouble communicating with people about work and that he 
could not organize his  time or complete work tasks on time; he 
also could not keep schedules and had a hard time keeping his 
mind on tasks.  His short-term memory in particular had 
deteriorated recently; he had to be told several times to 
complete simple tasks and had to write things to remember them.  
He  reported that his friendships have ended because of his 
continuous talk of war and death, causing alienation from others.  
He did not like to be around groups of people or to be put into 
new people-meeting situations.  

January 2007 lay statements by the Veteran's wife and two of his 
daughters report that he was depressed all of the time.  His wife 
indicated he had trouble working for anyone else, and that his 
anger and memory were a problem; she also reported he has 
difficulty finishing things (he wanted to fix up their house, but 
had yet to do so).  She stated that he could hardly function any 
more, and had trouble just getting through each day.  The 
daughters related that the Veteran had always talked about 
Vietnam a lot and had episodes of irrational anger and 
depression; he had struggled to work and/or function normally for 
years, mostly because of his erratic behavior and emotions.  It 
was also noted he suffered from paranoia, and thought everyone 
was out to get him.  They opined his condition had deteriorated 
in the last few years, and that he could not function without 
some kind of assistance.  
At the March 2007 DRO Hearing, the Veteran reported that after 
service he turned into a cynic, began withdrawing from others, 
and lost all of his friends.  He reported he had not been happy 
in about 25 years.  He stated he had continuing panic attacks and 
lacked motivation.  He reported constant depression and guilt 
because he left when others were still fighting.  He stated it 
was difficult for him to complete contracts, schedules, and keep 
everything on time, making it very hard to earn a living.  

April 2005 to April 2009 Spokane, Washington VAMC treatment 
records reflect the Veteran's ongoing participation in group 
therapy.  

A May 2009 letter from a professed (unidentified) mental health 
professional expresses disagreement with the GAF score of 55 
assigned by the April 2005 VA examiner, and the GAF score of 50 
assigned by G. G.  The writer opines that the Veteran's 
functioning is highly impaired and that the GAF scores are 
inaccurate.  

On December 2009 VA examination, the Veteran reported ongoing 
depression, anxiety, sleep disturbance, and disruptions in work 
and social relationships.  The examiner noted that the Veteran's 
self-report and letters by his daughters indicate increasing 
severity of symptoms, particularly over the past two years.  The 
Veteran reported he had been essentially unemployed for the past 
one and a half to two years.  He denied any actual suicide 
attempts; he endorsed feeling hopeless and frequent passive 
suicidal ideation (because of concerns for his wife, he would 
never actually harm himself).  He reported significant 
psychosocial impairment including great difficulty with 
employment functioning, particularly over the most recent year; 
he had severe deficits in social relationships and increasing 
difficulty with self care.  He denied any significant 
leisure/recreational pursuits.  

On mental status examination, the Veteran did not endorse any 
symptoms suggesting delusions or hallucinations, and there was no 
evidence of gross impairment of thought process or communication.  
He had difficulty with tracking, was prone to focus on Vietnam-
related themes, was resistant to redirection, and somewhat 
pressured at times in his speech patterns.  Eye contact was 
guarded.  He suggested increasing difficulty with basic daily 
living activities [He reported irregular haircuts, infrequent 
shaving, and lack of motivation to clean the house].  He endorsed 
high levels of subjective anxiety, and that he experienced panic 
attacks at least once a week.  He rated his depression as 10 (on 
a scale to 10), and reported it has been at such level for 15 to 
20 years.  He also reported that he has poor sleep, getting at 
most 4 hours on any given night.  The examiner noted that the 
Veteran's range of symptoms included persistent re-experiencing 
of trauma, emotional avoidance, emotional numbness, social 
avoidance, foreshortened sense of the future, ongoing sleep 
problems, hypervigilance, exaggerated startle response, 
irritability and angry outbursts, and concentration difficulties.  
The GAF score assigned was 48.  

January 2009 to July 2010 Spokane, Washington VAMC treatment 
records reflect the Veteran's ongoing participation in group 
therapy.  

C.	Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which provides 
for a 50 percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex command; impairment of short-
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  
The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) (4th ed. 1994).  A score of 51-60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Prior to December 7, 2009

A 50 percent rating has been assigned for this period of time 
based on occupational and social impairment with reduced 
reliability and productivity.  Private treatment records and the 
report of the April 2005 VA examination reflect that the 
Veteran's PTSD was characterized by disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  This was manifested by 
symptoms of depression, anxiety, interrupted sleep with 
nightmares, exaggerated startle response, intrusive thoughts 
about Vietnam, hypervigilance, guilt, flashbacks, problems with 
concentration and memory, suicidal ideation, decreased 
motivation, panic attacks, and a dysphoric and restricted affect.  
The Veteran also reported on January 2004 private treatment 
psychological assessment and April 2005 VA examination that he 
tended to isolate himself and did not have any friends; this 
represents some difficulty in establishing and maintaining 
effective social relationships (although he did maintain 
relations with all his family and casual friends).  Notably, he 
also golfed (which the Board observes involves at least some 
social contact) and maintained membership, albeit not active as 
described, in a community- oriented organization.  The remaining 
symptoms associated with a 50 percent rating for PTSD are not 
shown.  In particular, on April 2005 VA examination, the 
Veteran's speech was fluent, spontaneous and delivered at a 
normal rate and rhythm.  His thinking seemed normal from the 
perspective of productivity, relevance, and coherence.  He 
appeared to have an adequate ability to make reasonable and 
realistic life decisions.  He had good insight into his behavior, 
emotions, and the effect that he has on others.  There was no 
evidence of delusions or hallucinations, and he was alert and 
fully oriented.  

As the criteria for a 50 percent schedular rating are not fully 
met (but approximated), it is clear that an even higher (70 
percent) schedular rating for this period is not warranted.  
Occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or mood 
is not shown.  Private treatment records and the April 2005 VA 
examination give no indication of obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control; 
spatial disorientation; or neglect of personal appearance or 
hygiene.  

The Board observes that on January 2004 private psychological 
assessment the Veteran reported problems with concentration.  He 
also reported variable memory and concentration on April 2005 VA 
examination.  In addition, in his December 2006 substantive 
appeal, in January 2007 lay statements, and at the March 2007 DRO 
hearing, it was indicated that the Veteran had difficulty 
remembering things for work.  However, a review of the January 
2004 private psychological assessment report as well as the April 
2005 VA examination report shows that the Veteran's thought 
processes were organized and that his memory appeared to be 
grossly intact.  In addition, although he reported that he 
isolated himself and did not have friends, private treatment 
records and the April 2005 VA examination report reflect that he 
was not alienated from his daughters or his grandchildren, and 
had been married for over 37 years.  This does not reflect an 
inability to establish and maintain effective relationships.  
Records from this time period show that the Veteran was assigned 
GAF scores that varied between 50 and 55.  A score of 50 
signifies serious symptoms or serious impairment in social or 
occupational functioning, while a score of 55 signifies moderate 
symptoms or moderate impairment in social or occupational 
functioning.  These scores, as well as the complaints and 
symptoms noted during private treatment sessions and on VA 
examination show that the Veteran's disability picture prior to 
December 7, 2009, did not exceed  the criteria for the 50 percent 
rating assigned for that period.  The May 2009 challenge to the 
GAF by a self- professed (but unidentified) mental health 
professional lacks any substantial probative value as it is 
without explanation of rationale, the author is unidentified, and 
the scores are consistent with symptoms clinically noted.  

From December 7, 2009

From December 7, 2009 (the date of a VA examination), the 
Veteran's PTSD has been assigned a 70 percent schedular rating.  
What remains for consideration for this period of time is whether 
the next higher (100 percent) rating is warranted.  The December 
2009 VA examination report assigned a GAF score of 48.  A score 
of 48 signifies serious symptoms or serious impairment in social 
or occupational functioning.  The score is consistent with the 
clinical findings; it reflects symptoms that are fully 
encompassed by the 70 percent rating currently assigned (which is 
to be assigned when there are deficiencies in most areas).  See 
General Formula.  
On thorough review of the record the Board found no notation of 
psychiatric symptoms cited in the General Formula as illustrative 
of a 100 percent rating (or symptoms of equivalent 
gravity/intensity).  Specifically, there has been no gross 
impairment in thought processes or communication (while the 
December 2009 VA examination found some concentration 
difficulties, it was specifically noted there was no evidence of 
gross impairment of thought process or communication); there was 
no evidence of delusions or hallucinations (the Veteran's family 
has described some paranoia); the Veteran is not shown to present 
persistent danger of hurting self or others (he has reported 
passive suicidal ideation, but denied intention); inability to 
perform activities of daily living is not shown (the Veteran has 
reported (see December 2009 examination report) that he receives 
haircuts on an irregular basis and shaves infrequently); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name are not noted.  In 
summary, the record as a whole does not show that at any time 
since December 7, 2009, the Veteran has had psychiatric symptoms 
that are productive of total occupational and social impairment.  
Consequently, a 100 percent schedular rating is not warranted.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence of symptoms of and/or impairment due to PTSD that are 
not encompassed by the 70 percent rating assigned.  Therefore the 
schedular criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As indicated 
at the outset, the matter of entitlement to a TDIU rating is 
being remanded, and will be addressed in the remand below.  


ORDER

Ratings for PTSD in excess of 50 percent prior to December 7, 
2009, and/or in excess of 70 percent from that date are denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a request for 
TDIU, whether expressly raised by a veteran or reasonably raised 
by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id. 
at 453-54.  

Here, the assignment of a 70 percent schedular rating and denial 
of a 100 percent rating  coupled with argument regarding the 
impact of the Veteran's PTSD on his ability to work raises an 
inferred claim for TDIU.  As the RO has not developed or 
adjudicated the matter of whether the Veteran is entitled to 
TDIU, under Rice, the Board has no option but to remand for such 
action.  38 C.F.R. § 4.16.  The Veteran's service-connected 
disability, employment history, educational and vocational 
attainment, and all other factors having a bearing on the matter 
must be considered.  Notably in that regard, and as highlighted 
by the Board in its June 2009 remand, the Veteran's Social 
Security Earnings Record (SSER) shows minimal, and in some years, 
no income, for Social Security and Medicare purposes, while 
clinical records suggest he earned substantial income, was self-
employed, and employed others in the construction field.  See 
April 2005 VA examination report (wherein the Veteran reported he 
was self-employed as a carpenter and that his income ranged from 
$2,500 to $4,000 per month).  Cf. January 2007 Substantive Appeal 
(the Veteran reported he was embarrassed to tell the truth about 
his income and his ability to make an average living for himself 
and his family).  The Board notes that the most recent VA 
examiner observed that the GAF score assigned was based in part 
on the Veteran's inability to obtain employment; however, the 
examiner did not elaborate on the symptoms of PTSD that impair or 
may preclude employment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a 
TDIU application form for his completion, and 
send him a VCAA notice letter notifying him 
and his representative of what is necessary 
to substantiate a claim for TDIU.  The notice 
must also explain what information or 
evidence the Veteran must provide, and of 
what information or evidence VA will attempt 
to obtain on his behalf (and advise the 
Veteran how an effective date would be 
assigned).  The Veteran and his 
representative should be given the 
opportunity to respond.  

2.  The RO should then fully develop and 
adjudicate the matter of the Veteran's 
entitlement to a TDIU rating.  

(i) The development should resolve such 
matters (by social and industrial survey 
identifying the nature and extent of the 
Veteran's prior self-employment) as whether 
the SSER statement reflects the Veteran's 
true earnings during the period of time under 
consideration (i.e., whether his occupational 
activities and demonstrated standard of 
living were consistent with the low earnings 
reported therein), and whether the Veteran's 
current reported inability to work is 
economy-related or due to impairment from 
PTSD symptoms.  

(ii)The RO should also then arrange for the 
Veteran to be examined by an appropriate 
psychologist or psychiatrist to ascertain 
whether symptoms of his PTSD are of such 
nature and/or severity as to preclude his 
participation  in substantially gainful 
employment consistent with his education and 
experience (but not considering his age or 
economic factors).  Based on a review of the 
entire record, including the results of the 
further development sought above, the 
examiner should also offer an opinion on the 
extent of occupational impairment that 
results from the PTSD symptoms noted/shown by 
the record, and if the Veteran is deemed to 
be unemployable due to PTSD symptoms, 
identify the PTSD symptoms (and associated 
impairment) that render him so.   
The RO should adjudicate the matter of TDIU.  
If the determination is not favorable to the 
Veteran, and if he timely files a notice of 
disagreement, the RO should issue an 
appropriate SOC in the matter and afford the 
Veteran and his representative the 
opportunity to respond.  If this occurs, the 
matter should be returned to the Board.  

The purpose of this remand is to ensure compliance with the 
instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


